DETAILED ACTION
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09-23-2019 and 06-16-2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication No. 2011/0117438 hereinafter Han. 
Regarding Claim 1, Han teaches an electrode assembly comprising: a lowermost electrode arranged on a lowermost portion of the stacked electrode assembly; an uppermost electrode arranged on an uppermost portion of the stacked electrode assembly; at least one unit stacked body arranged between the lowermost electrode and the uppermost electrode 
Therefore, it would have been obvious to one of ordinary skill in the art to form such electrode assembly before the effective filing date of the claimed invention because such configuration can form a battery having reduced thickness and improved energy density.
Regarding Claims 2-5, Han teaches that the lowermost electrode and the uppermost electrode include an electrode including the mesh electrode current collector and the electrode including the mesh electrode current collector has an asymmetric shape in which a thickness of an electrode active material located on one side thereof is different from a thickness of an electrode active material located on another side (see claim 9). 
Regarding Claims 6-9, Han teaches that the electrode including the mesh electrode current collector further includes an electrode active material located inside an opening of the mesh electrode current collector and two different mesh electrode current collectors having different aperture ratios (see figure 2). 
Regarding Claim 10, Han teaches that the electrode assembly have different mesh electrode current collectors with openings at different locations or different aperture ratios (see figure 2). 

Regarding Claims 13-15, Han teaches that the electrode assembly comprises a mesh electrode current collector which is expected to have the material and thickness as claimed. 
Regarding Claims 16 and 17, Han teaches an electrode active material disposed on one side of the mesh electrode current collector, and expected to have the number of openings or an aperture ratio as claimed. 
Regarding Claim 18, Han teaches a lithium battery comprising the stacked electrode assembly claimed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSEI K AMPONSAH whose telephone number is (571)270-3446. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OSEI K AMPONSAH/             Primary Examiner, Art Unit 1729